57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Decarlos Adrian KELLY, Plaintiff-Appellant,v.Adidas USA, Incorporated, Defendant-Appellee.
No. 94-2514.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 13, 1995.

DeCarlos Adrian Kelly, Appellant Pro Se.  Fred W. Suggs, Jr., Ogletree, Deakins, Nash, Smoak & Stewart, Greenville, SC, for Appellee.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing Appellant's employment discrimination suit as time-barred under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. Sec. 2000e-5(f)(1) (West 1994), and the Americans with Disabilities Act, 42 U.S.C.A. Sec. 12117(a) (West Supp.1995).  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Kelly v. Adidas USA, Inc., No. CA-94-2086-7-19-B (D.S.C. Nov. 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED